DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support member” in claims 6 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review in the specification (paragraphs 0017-0018 and Figs. 2 and 3) indicates that a rod or a tube positioned at center of the heat exchanger 10 is the corresponding structure of the “support member”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 7 is objected to because of the following informalities:
“wherein each of the conduits includes mid-sections disposed in each concentric row” should read --wherein the mid-sections disposed in each concentric row--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘062 (CH 591062 A5) in view of Gainsboro (US Patent No. 3,482,626), ‘315 (GB 1572315 A) and Stoll (US Patent No. 4,148,281).
Regarding claim 1, 062 (Figs. 5-7) discloses a heat exchanger comprising: a first flow circuit structure (fluid circuit having “27” in Fig. 5, head 23, conduits 22, ring segment collectors 21 and tube bundles 20) having at least a first portion (head 23, conduits 22, ring segment collectors 21 and tube bundles 20, Fig. 5) defined by a plurality of conduits (conduits 22, ring segment collectors 21 and tube bundles 20) extending from a common branched inlet (collecting head 23) to a common branched outlet (“lower collector head”, paragraph 0056 of the translation), each of the plurality of conduits comprising;
an inlet section (conduits 22) branching from the common branched inlet (23) into a plurality of inlet section outlets (collectors 21);
an outlet section (“discharge lines”, paragraph 0056) branching from the common branched outlet (“lower collector head”) into a plurality of outlet section inlets (“lower collectors”, note that the “lower collector head” is branched to the “discharge lines” that receives fluid from “lower collectors”. This is evident in paragraph 0056 that the fluid left the “lower collectors” and “discharge lines” is collected in the “lower collector head”);
a plurality of mid-sections (tube bundles 20), each of the plurality of mid-sections fluidly connecting one of the plurality of inlet section outlets to one of the outlet section inlets (tube bundles 20 connect between respective collector 21 and “lower collector”); and
a second flow circuit structure (a cylindrical structure with walls 27 and 28; and steel liner 3 for shell side flow, see Fig. 6) comprising a plurality of joined walls (27 and 28) disposed between the conduits, 
wherein the walls of the plurality of walls are joined between the conduits to form a single structure (see the location of “28” in Fig. 6, the wall 28 joins and links an inner and outer annular walls 27, and the joint is provided between the tube bundles 20; Further, paragraph 0051 of the translation discloses the tube bundles 20 is surrounded by jacket plates 27 and radial plates 28 and formed boxes of elements 26. Therefore it is evident that walls 27 and 28 are joined in order to form a box structure, and the structure with both walls 27 and 28 may be the single structure), and
fluid flowing through the first flow circuit structure being fluidically isolated from fluid flowing through the second flow circuit structure (the fluid flowing in the tubes and second fluid flowing around the walls and outside the tubes are fluidically isolated).
 ‘062 fails to explicitly disclose a plurality of joined walls unconnected from the conduits such that the plurality of wall is free to move relative to the conduits (Fig. 6 of “062 is a simplified view and paragraph 0051 lacks a detail for tubes 20 and the walls 27 and 28).
Gainsboro (Fig. 2) discloses a plurality of joined walls (25, 30 and 57) unconnected from the conduits (at the section of tubes 50) such that the plurality of wall is free to move relative to the conduits (the tubes 50 are unconnected from the tubes at the cross-section in Fig. 2, see col. 5, lines 47-74 so that they are free to move at radial, longitudinal and circumferential directions).
Further, ‘315 (Fig. 11) discloses a plurality of joined walls (80, 81) unconnected from the conduits (tube within casing 12) such that the plurality of wall is free to move relative to the conduits (tube within casing 12 are unconnected from cylindrical walls 80 and radial walls as shown in Fig. 11 so that they are free to move at radial, longitudinal and circumferential directions).
Stoll (Fig. 1) discloses a guide wall (13) unconnected from the conduits (tubes 2) such that the plurality of wall is free to move relative to the conduits (tubes 2 and header 7 are unconnected from the wall 13 as shown in Fig. 1 so that they are free to move at radial, longitudinal and circumferential directions).
Therefore, the walls 27 and 28 can be made to unconnect the conduits 22, ring segment collectors 21 and tube bundles 20 in ‘062 to allow thermal expansion and contraction in the longitudinal direction of the shell and pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of joined walls unconnected from the conduits such that the plurality of wall is free to move relative to the conduits in ‘062 as taught by Gainsboro, ‘315 and Stoll in order to allow relative expansion and contraction in the longitudinal direction of the shell and pipe (see claim 1 of Gainsboro).
Regarding claim 2, ‘062 further discloses wherein the conduits are separated from the walls by a gap (spacing between the walls 27 and 28 and the tubes as shown in Fig. 6).
Regarding claim 3, ‘062 further discloses conduits are arranged in a plurality of rows (radial rows of the tubes) and the walls are arranged to separate the rows of conduits (walls 27 separate each radial rows of the tubes).
Regarding claim 4, ‘062 further discloses wherein conduits are arranged around an axis (the tubes are provided around a central axis of the shell 3) in a plurality of concentric rows (radial rows of the tubes in Fig. 6), and wherein the plurality of walls comprise cylinders that circumscribe the rows (walls 27 are cylinders that surround the outer side of respective radial rows).
Regarding claim 5, ‘062 further discloses wherein the plurality of walls further comprises one or more ribs (28), wherein the one or more ribs extend radially and connect the cylinders (see Fig. 6).
Regarding claim 7, ‘062 further discloses wherein the cylinders extend between the common branched inlet and the common branched outlet (the cylinders are in a heat exchange portion and extends between collecting head 23 and the “lower collector head”), and wherein each of the conduits includes mid-section disposed in each concentric row (the tube bundles 20 are disposed in each row, see Fig. 6 of ‘062). 
branches of the branched inlet (collector 21 that branches the flow into streams into the tube bundle 20) are forked to form branched conduit inlets (the streams into the tube bundle 20).
Regarding claim 8, ‘062 further discloses wherein the ribs extend between the branched inlet and the branched outlet (the walls 28 are within the cylinder walls 27 and they are located between the path of the pipes 22 and the “discharge lines).
Regarding claim 9, ‘062 further discloses wherein the second flow circuit structure is unconnected from the first flow circuit structure such that the second flow circuit structure is in a floating relationship with the first flow circuit structure (the walls 27 and 28 are unconnected with the tube bundle 20 as shown in Fig. 6 so that allows relative movement between the tubes and walls).
Regarding claim 10, ‘062 further discloses the second flow circuit structure is connected to the first flow circuit structure at a location away from the first position of the first flow circuit structure (the steel liner 3 is connected to the collectors 21 through collector 23 and pipes 22 at location away from the tube bundle 20).
Regarding claim 11, ‘062 further discloses wherein the first portion comprises a heat exchanger core (the structure at tube bundle 20 has a heat exchanger core which provides heat exchange between shell side flow and tube side flow), the core disposed between and in fluid connection with an inlet header (collector 23) and outlet header (“lower collector head”, see paragraph 0055 of the translation), and wherein the second flow circuit structure is connected to the inlet header or the outlet header (the steel liner 3 is connected to the collector 23 as shown in Fig. 5).
Regarding claim 13, ‘062 further discloses wherein the second flow circuit structure is connected to the inlet header or the outlet header by an outermost wall of the second flow circuit structure (the steel liner 3 connects the collector 23, the steel liner 3 is the outermost wall of the cylinder structure), the outermost wall being disposed around the plurality of conduits of the core (the steel liner 3 surrounds the tube bundles 20).
Regarding claim 21, ‘062 further discloses wherein the inlet section (conduits 22) and the outlet section (“discharge lines”) of each of the plurality of conduits are characterized by a first inner diameter, and wherein the plurality of mid-sections (tube bundles 20) of each of the plurality of conduits is characterized by a second inner diameter, wherein the second inner diameter is less than the first inner diameter (the diameter of the tube bundle 20 is smaller than the diameter of conduits 22 and discharge lines, as shown in Fig. 5).
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘062 (CH 591062 A5) and Gainsboro (US Patent No. 3,482,626), ‘315 (GB 1572315 A) and Stoll (US Patent No. 4,148,281) as applied to claim 1 above, and further in view of Hawranek (US Patent No. 7,438,122).
Regarding claim 6, ‘062 fails to disclose wherein the second flow circuit structure further comprises a support member, wherein the support member is disposed at a center of the cylinders and supports the one or more ribs.
Hawranek discloses wherein the second flow circuit structure further comprises a support member (channel 160), wherein the support member is disposed at a center of the cylinders and supports the one or more ribs (at center of another outer channel 200 and supports the fins 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second flow circuit structure further comprises a support member, wherein the support member is disposed at a center of the cylinders and supports the one or more ribs in order to provide support for the walls 27 and 28 within the heat exchanger.
Regarding claim 12, ‘062 fails to disclose wherein the second flow circuit structure is connected to the inlet header or the outlet header by a support member disposed at the center of the core and connected to at least one wall of the plurality of walls.
Hawranek discloses the second flow circuit structure (channel 200) is connected to the inlet header or the outlet header (the channel 200 is connected to manifold 150) by a support member (channel 160) disposed at the center of the core (see Fig. 2) and connected to at least one wall of the plurality of walls (the channel 160 is connected to the wall of channel 200 by fins 110).
Therefore, the innermost wall 27 and the center tube bundle 24 can be modified into the structure as disclosed in Hawranek.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second flow circuit structure is connected to the inlet header or the outlet header by a support member disposed at the center of the core and connected to at least one wall of the plurality of walls in ‘062 as taught by Hawranek in order to provide support for the innermost wall 27 within the heat exchanger.
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that ‘062 does not teach a multiply branching structure in amended claim 1, it is noted that the head 23, conduits 22, ring segment collectors 21 and tube bundles 20 and their respective collecting elements disclosed in paragraph 0056 of ‘062 for collecting and discharge from the fluid in the tube bundles 20 are the multiply branching structure as claimed.
In response to applicant’s argument that Gainsboro has the tubes 50 connect to bend portions 51, 53 pipe 30 and fails to disclose a second flow circuit structure comprising a plurality of joined walls unconnected from the conduits such that the plurality of wall is free to move relative to the conduits”, to clarify, the corresponding structure of “the conduits” is the section of tubes 50 but not some other connections from the section of tube 50. As shown in the cross-section in Fig. 2, the section of tubes 50 itself and walls 25, 30 and 57 are unconnected within the parallel section of the heat exchanger. Further, ‘315 and Stoll also disclose that the connected wall section does not connect to at least the section of tube bundle and the collector/header.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                 
/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763